DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/22 has been entered.
 
Response to Arguments
Applicant’s arguments regarding the newly added limitations directed to a “base layer” and “enhancement layer” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments regarding the combination of Hinds and Tennakoon have been fully considered but they are not persuasive. 
In response to applicant’s arguments, it is noted that Hinds specifically discloses comprising, in the media interchange format, scene graph information comprising a collection of nodes comprising information for a plurality of audio objects and visual geometric objects (paragraph 71, 107, 132-133, 144-145),
Tennakoon was then merely relied upon for the disclosure of providing additional forms of information regarding interactive objects, including tactile, olfactory, and gustatory objects (paragraph 19-22).
Thus, it is the combination of Hinds and Tennakoon which meet the current limitations, as Hinds discloses the scene graph including object information regarding visual and audible objects and Tennakoon then provides for the inclusion of additional object information regarding tactile, olfactory, and gustatory objects.
Therefore, applicant’s arguments are not convincing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinds et al. (Hinds) (US 2019/0028691 A1) (of record) in view of Tennakoon et al. (Tennakoon) (US 2018/0373322 A1) and Kalva et al. (Kalva) (US 7,149,770 B1).
As to claim 1, Hinds discloses a method of displaying video content, executable by a processor, comprising:
creating an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects are logically organized together through a plurality of scene graphs, and the plurality of scene graphs is organized into a media interchange format (paragraph 71, 107, 131-133) and comprise, in the media interchange format, scene graph information comprising a collection of nodes comprising information for a plurality of audio objects and visual geometric objects (paragraph 71, 107, 132-133, 144-145), 
updating geometry information of the plurality of scene graphs through the interface to a representation engine (manual and automatic conversion of the MIF video prior to storage for later streaming; Fig. 6,  paragraph 71-72);
streaming, based on the media interchange format into which the scene graphs are organized and of which the geometry information is updated the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs (Fig. 17-18, paragraph 68, 77, 84, 94-95, 138-140, 145).
While Hinds discloses audio objects and visual geometric objects (paragraph 71, 107, 132-133, 144-145) and plural image rendering layers (Fig. 10, paragraph 101), they fail to specifically disclose tactile, olfactory, and gustatory objects and distributing, based on the scene graph information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation.
In an analogous art, Tennakoon discloses an interactive media streaming system (Fig. 1) which will include interactive objects for all of the user’s senses, visual, audible, tactile, olfactory, and gustatory (paragraph 19-22) so as to provide a more immersive, unified, virtual reality system which caters to all give of the human senses (paragraph 4, 14-15).
Additionally, in an analogous art, Kalva discloses an interactive media streaming system (Fig. 1) which will distribute, based on scene description information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation (Fig. 3, column 5, line 63-column 6, line 48, column 7, lines 18-23) so as to provide access to scalable video with multiple stream options (Fig. 3, column 5, line 63-column 6, line 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include tactile, olfactory, and gustatory, as taught in combination with Tennakoon, for the typical benefit of providing a more immersive, unified, virtual reality system which caters to all give of the human senses.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include distributing, based on the scene graph information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation, as taught in combination with Kalva, for the typical benefit of utilizing a known method of distribution video which provides access to scalable video with multiple stream options.

As to claim 2, Hinds, Tennakoon and Kalva disclose wherein the scene graph information establishes one or more of a logical relationship, a spatial relationship, and a temporal relationship with the plurality of visual geometric objects (see Hinds at paragraph 71, 107, 132-133, 144-145).

As to claim 3, Hinds, Tennakoon and Kalva disclose updating geometry information of a particular scene graph, wherein the updating comprises increasing a resolution of the plurality of objects in a multi-resolution representation of the particular scene graph (see Hinds at Fig. 17-18, paragraph 68, 77, 95, 138-140, 145).

As to claim 4, Hinds, Tennakoon and Kalva disclose interacting with the plurality of objects in the scene graph through the interface to the representation engine (see Hinds at paragraph 104, 118, 123, 140). 

As to claim 5, Hinds, Tennakoon and Kalva disclose updating a position of a camera through the interface to the representation engine (see Hinds at paragraph 95, 139-145).

As to claim 6, Hinds, Tennakoon and Kalva disclose creating a representation for Immersive Media in a scene graph of the scene graphs, wherein the scene graph creates logical, spatial, and temporal relationships between individual and heterogeneous forms of Immersive Media, and wherein the representation includes media capable of interacting with or stimulating one or more of human sensory systems comprising sight, hearing, touch, taste, and smell (see Hinds at paragraph 71, 107, 132-133, 144-145).

As to claim 7, Hinds, Tennakoon and Kalva disclose associating each geometric object that is referenced within a scene in a scene graph of the scene graphs with a token that points to an address of where resource is accessible within a network (see Hinds at paragraph 76, 81, 91).

As to claim 8, Hinds, Tennakoon and Kalva disclose wherein the token comprises a universal resource identifier (URI) (see Hinds at paragraph 76, 81, 91).

As to claim 9, Hinds, Tennakoon and Kalva disclose wherein content of the resource is fetched by a client by accessing through the URI (see Hinds at paragraph 76, 81, 91).

As to claim 10, Hinds, Tennakoon and Kalva disclose wherein the token points to one of (1) a location within the network, and (2) a location within a client (see Hinds at paragraph 76, 81, 91).

As to claim 11, Hinds, Tennakoon and Kalva disclose wherein the client signals to the network in responsive to its resources being available to the network for network-based media processing (see Hinds at paragraph 91-92).

As to claim 12, Hinds, Tennakoon and Kalva disclose creating a network-provided representations for a streamable geometric object that exist within the network or client, wherein the network-provided representation persists across a plurality of scene boundaries (see Hinds at paragraph 74-76, 81, 91, 115).

As to claim 13, Hinds, Tennakoon and Kalva disclose wherein responsive to the streamable geometric object existing on the client that is managed by the network, the network manages persistence and availability of the streamable geometric object (see Hinds at paragraph 74-75, 115, 140-141).

As to claim 14, while Hinds, Tennakoon and Kalva disclose encapsulating application programming interface (API) using a set of network and client APIs (paragraph 79);
capturing an interaction from a user (paragraph 72, 104, 130, 138-140); and
responding to the captured interaction from the user using the encapsulated API (see Hinds at paragraph 72, 79, 104, 130, 138-140), they fail to specifically disclose wherein the API are OpenXR API.
The examiner takes Official Notice that it was notoriously well known in the art before the effective filing date of the claimed invention to utilize OpenXR APIs, which is an open, royalty-free standard for crossplatform XR, so as to conform to an existing free standard of API for virtual and augmented reality platforms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include OpenXR API for the typical benefit of conforming to an already existing free standard of API for virtual and augmented reality platforms.

As to claim 15, Hinds, Tennakoon and Kalva disclose wherein the interaction comprises one of more of: a movement of the user's head, and a haptic interaction with a glove (see Hinds at paragraph 64, 83, 95).

As to claim 16, Hinds, Tennakoon and Kalva disclose maintaining, by a network media resource manager, availability of a particular representation for a geometric object in a scene graph at a particular location within a network prior to a client's receipt of the scene graph, wherein the scene graph references the particular representation of the geometric object (see Hinds at paragraph 74-76, 81, 91, 115).

As to claim 17, Hinds, Tennakoon and Kalva disclose maintaining, by the network media resource manager, one or more references to the geometric object representation consumed by the client connected to the network (tracking timeline within the content; see Hinds at paragraph 138).

As to claim 19, Hinds discloses a computer system for displaying video content, the computer system comprising:
one or more computer-readable non-transitory storage media configured to store computer program code (paragraph 46-48, 147); and
one or more computer processors configured to access said computer program code and operate as instructed by said computer program code (paragraph 46-48, 147), said computer program code including:
creating code configured to cause the one or more computer processors to create an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects are logically organized together through a plurality of scene graphs, wherein the plurality of scene graphs is organized a media interchange format (paragraph 71, 107, 131-133) and comprise, in the media interchange format, scene graph information comprising a collection of nodes comprising information for a plurality of audio objects and visual geometric objects (paragraph 71, 107, 132-133, 144-145),
updating code configured to cause the one or more computer processors to update geometry information of the plurality of scene graphs through the interface to a representation engine (manual and automatic conversion of the MIF video prior to storage for later streaming; Fig. 6,  paragraph 71-72);
streaming code configured to cause the one or more computer processors to stream, based the media interchange format into which the scene graphs are organized and of which the geometry information is updated, the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs (Fig. 17-18, paragraph 68, 77, 84, 94-95, 138-140, 145).
While Hinds discloses audio objects and visual geometric objects (paragraph 71, 107, 132-133, 144-145) and plural image rendering layers (Fig. 10, paragraph 101), they fail to specifically disclose tactile, olfactory, and gustatory objects and distributing, based on the scene graph information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation.
In an analogous art, Tennakoon discloses an interactive media streaming system (Fig. 1) which will include interactive objects for all of the user’s senses, visual, audible, tactile, olfactory, and gustatory (paragraph 19-22) so as to provide a more immersive, unified, virtual reality system which caters to all give of the human senses (paragraph 4, 14-15).
Additionally, in an analogous art, Kalva discloses an interactive media streaming system (Fig. 1) which will distribute, based on scene description information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation (Fig. 3, column 5, line 63-column 6, line 48, column 7, lines 18-23) so as to provide access to scalable video with multiple stream options (Fig. 3, column 5, line 63-column 6, line 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include tactile, olfactory, and gustatory, as taught in combination with Tennakoon, for the typical benefit of providing a more immersive, unified, virtual reality system which caters to all give of the human senses.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include distributing, based on the scene graph information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation, as taught in combination with Kalva, for the typical benefit of utilizing a known method of distribution video which provides access to scalable video with multiple stream options.

As to claim 20, Hinds discloses a non-transitory computer readable medium having stored thereon a computer program for displaying video content (paragraph 46-48, 147), the computer program configured to cause one or more computer processors to:
create an interface to a presentation engine to enable real-time rendering of a plurality of objects (paragraph 72, 80, 83, 88, 118-121), wherein the plurality of objects are logically organized together through a plurality of scene graphs, wherein the plurality of scene graphs is organized a media interchange format (paragraph 71, 107, 131-133) and comprise, in the media interchange format, scene graph information comprising a collection of nodes comprising information for a plurality of audio objects and visual geometric objects (paragraph 71, 107, 132-133, 144-145),
update geometry information of the plurality of scene graphs through the interface to a representation engine (manual and automatic conversion of the MIF video prior to storage for later streaming; Fig. 6,  paragraph 71-72);
stream, based the media interchange format into which the scene graphs are organized and of which the geometry information is updated, the plurality of objects (paragraph 72-85) based on multi-resolution or multi-tesselation of heterogenous visual geometric objects in each of the scene graphs from among the plurality of scene graphs using the media interchange format (Fig. 17-18, paragraph 68, 77, 84, 94-95, 138-140, 145).
While Hinds discloses audio objects and visual geometric objects (paragraph 71, 107, 132-133, 144-145) and plural image rendering layers (Fig. 10, paragraph 101), they fail to specifically disclose tactile, olfactory, and gustatory objects and distributing, based on the scene graph information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation.
In an analogous art, Tennakoon discloses an interactive media streaming system (Fig. 1) which will include interactive objects for all of the user’s senses, visual, audible, tactile, olfactory, and gustatory (paragraph 19-22) so as to provide a more immersive, unified, virtual reality system which caters to all give of the human senses (paragraph 4, 14-15).
Additionally, in an analogous art, Kalva discloses an interactive media streaming system (Fig. 1) which will distribute, based on scene description information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation (Fig. 3, column 5, line 63-column 6, line 48, column 7, lines 18-23) so as to provide access to scalable video with multiple stream options (Fig. 3, column 5, line 63-column 6, line 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include tactile, olfactory, and gustatory, as taught in combination with Tennakoon, for the typical benefit of providing a more immersive, unified, virtual reality system which caters to all give of the human senses.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include distributing, based on the scene graph information, a base-layer representation and subsequently one or more enhancement layers configured to refine the base-layer representation, as taught in combination with Kalva, for the typical benefit of utilizing a known method of distribution video which provides access to scalable video with multiple stream options.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hinds, Tennakoon and Kalva and further in view of Chinomi et al. (Chinomi) (US 2004/0077362 A1) (of record).
As to claim 18, while Hinds discloses tracking a client’s usage of the requested resources (tracking timeline within the content; paragraph 138), they fail to specifically disclose determining that all of a plurality of references associated a particular media resource have been deleted, responsive to a determination that all of a plurality of references associated a particular media resource have been deleted, clearing cached resources by the network media resource manager.
In an analogous art, Chinomi discloses a media streaming system (Fig. 1) which will determine that all of a particular media resource have been utilized and responsive to a determination that all of a plurality of references associated a particular media resource have been utilized, clearing cached resources by the network media resource manager (deleting cached content for a client once the transmission has successfully concluded; paragraph 114) so as to reduce server resource usage by deleting content which has already been transmitted to the client and no longer needs to be maintained at the cache server (paragraph 114).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hinds’ system to include determining that all of a plurality of references associated a particular media resource have been deleted, responsive to a determination that all of a plurality of references associated a particular media resource have been deleted, clearing cached resources by the network media resource manager, as taught in combination with Chinomi, for the typical benefit of reduce server resource usage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424